Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LAZARD RETIREMENT SERIES Prospectus May 1, 2007 Lazard Retirement U.S. Equity Value Portfolio Lazard Retirement U.S. Strategic Equity Portfolio Lazard Retirement Small Cap Portfolio Lazard Retirement U.S. Small Cap Equity Growth Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement International Equity Select Portfolio Lazard Retirement International Strategic Equity Portfolio Lazard Retirement International Small Cap Portfolio Lazard Retirement Emerging Markets Portfolio As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page 1 Overview Carefully review this 4 Investment Objective, Strategies, Risk/Return and Expenses important section for information on the Portfolios investment 4 Lazard Retirement U.S. Equity Value Portfolio objectives, strategies, risks, 7 Lazard Retirement U.S. Strategic Equity Portfolio past performance and fees. 11 Lazard Retirement Small Cap Portfolio 14 Lazard Retirement U.S. Small Cap Equity Growth Portfolio 17 Lazard Retirement International Equity Portfolio 20 Lazard Retirement International Equity Select Portfolio 23 Lazard Retirement International Strategic Equity Portfolio 26 Lazard Retirement International Small Cap Portfolio 29 Lazard Retirement Emerging Markets Portfolio Review this section for 32 Fund Management details on the people and organizations who oversee 32 Investment Manager the Portfolios. 32 Portfolio Management 33 Biographical Information of Principal Portfolio Managers 36 Administrator 36 Distributor 36 Custodian Review this section for 37 Account Policies details on how shares are valued, how to purchase and 37 Buying Shares sell shares and payments of 37 Market Timing/Excessive Trading dividends and distributions. 38 Calculation of Net Asset Value 39 Distribution and Servicing Arrangements 39 Selling Shares 39 Dividends, Distributions and Taxes Review this section for 40 Financial Highlights recent financial information. 45 Other Performance of the Investment Manager Where to learn more about Back Cover the Portfolios. Lazard Asset Management LLC serves as each Portfolios Investment Manager. The portfolios (each, a Portfolio) of Lazard Retirement Series, Inc. (the Fund) are intended to be funding vehicles for variable annuity contracts (VA contracts) and variable life insurance policies (VLI policies and, together with VA contracts, Policies) offered by the separate accounts of certain insurance companies (the Participating Insurance Companies). Not all Portfolios or share classes may be available through a particular Policy. Individuals may not purchase Portfolio shares directly from the Fund. The Policies are described in the separate account prospectuses, over which the Fund assumes no responsibility. The investment objective and policies of a Portfolio may be similar to other funds/portfolios managed or advised by Lazard Asset Management LLC (the Investment Manager). However, the investment results of a Portfolio may be higher or lower than, and there is no guarantee that the investment results of a Portfolio will be comparable to, any other Lazard fund/portfolio. Portfolio shares may also be offered to certain qualified pension and retirement plans and to accounts permitting accumulation of assets on a tax-deferred basis (Eligible Plans). Differences in tax treatment or other considerations may cause the interests of Policy owners and Eligible Plan participants investing in a Portfolio to conflict. The Funds Board of Directors monitors each Portfolio for any material conflicts and determines what action, if any, should be taken. For information about Eligible Plan investing, call (800) 887-4929. OVERVIEW The Portfolios The Fund consists of nine separate Portfolios. Each Portfolio has its own investment objective, strategies, risk/return and expenses profile. Because you could lose money by investing in a Portfolio, be sure to read all risk disclosures carefully before investing. Each Portfolio has adopted a policy to invest at least 80% of its assets in specified securities appropriate to its name and to provide its shareholders with at least 60 days prior notice of any change with respect to this policy. Each Portfolio offers Service Shares and Investor Shares, which have different expense ratios. Information on each Portfolios recent strategies and holdings can be found in the current annual/semi-annual report (see back cover). The Portfolios invest primarily in equity securities, including common stocks, preferred stocks and convertible securities. Under adverse market conditions, a Portfolio could invest some or all of its assets in money market securities. A Portfolio might do this to seek to avoid or mitigate losses, but it may result in the Portfolio not achieving its investment objective. Investment Philosophy Each Portfolio is managed according to an underlying investment philosophy of the Investment Manager, either Relative Value or Relative Growth. Lazards Relative Value Philosophy Lazard Retirement U.S. Equity Value Portfolio Lazard Retirement U.S. Strategic Equity Portfolio Lazard Retirement Small Cap Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement International Equity Select Portfolio Lazard Retirement International Strategic Equity Portfolio Lazard Retirement International Small Cap Portfolio Lazard Retirement Emerging Markets Portfolio The Investment Manager seeks to identify undervalued securities and focuses on individual stock selection rather than on general stock market trends. The securities in which these 1 Portfolios invest generally have, in the Investment Managers opinion, one or more of the following characteristics:  are undervalued relative to their earnings, cash flow or asset values  an attractive price/value relationship and a catalyst that has the potential to enhance value, such as a change in management or a new product offering  are out of favor due to circumstances which are unlikely to harm the companys franchise or earnings power  low projected price-to-earnings or price-to-cash flow multiples The Investment Manager typically sells a stock when it is no longer considered a value company, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or otherwise falls short of the Investment Managers expectations. Value stocks involve the risk that they may never reach what the Investment Manager believes is their full market value. They also may decline in price, even though, in theory, they are already undervalued. Lazards Relative Growth Philosophy Lazard Retirement U.S. Small Cap Equity Growth Portfolio The Investment Manager follows a bottom-up, fundamental approach to stock selection, seeking to invest in companies that exhibit substantial growth opportunities, strong business models, solid management teams and the potential for earnings surprises, which the Investment Manager believes may produce superior long-term results. The Investment Manager seeks to identify undervalued securities using a relative growth strategy and focuses on individual stock selection rather than on general stock market trends. The securities in which the Portfolio invests generally have, in the Investment Managers opinion, one or more of the following characteristics:  improving operating trends and profitability  superior earnings and sales growth opportunity  attractive relative valuation 2 A company is evaluated for potential sale when it moves away from its band of opportunity. Similarly, the Investment Manager will look to sell a security when company fundamentals show signs of deterioration, possibly due to changes in profitability, movement away from the companys business model and/or significant management change. Growth companies often have relatively higher price-to- earnings, price-to-book, and price-to-sales ratios and may be more volatile than value stocks. Who May Want to Invest? Consider investing in the Portfolios if you are:  pursuing a long-term goal such as retirement  looking to add an equity component to your investment portfolio  willing to accept the higher risks of investing in the stock market in exchange for potentially higher long-term returns The Portfolios may not be appropriate if you are:  pursuing a short-term goal or investing emergency reserves  uncomfortable with an investment that will fluctuate in value You should be aware that the Portfolios:  are not bank deposits  are not guaranteed, endorsed or insured by any bank, financial institution or government entity, such as the Federal Deposit Insurance Corporation  are not guaranteed to achieve their stated goals 3 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement U.S. Equity Value Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively large U.S. companies with market capitalizations generally in the range of companies included in the Russell 1000 ® Value Index (ranging from approximately $863 million to $410.7 billion as of February 28, 2007) at the time of initial purchase by the Portfolio that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Portfolio typically invests in 55 to 100 securities. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of U.S. companies. The Portfolio may invest up to 10% of its total assets in non-U.S. equity securities that trade in U.S. markets. The Portfolio may engage, to a limited extent, in various investment techniques, such as lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. The value of your investment in the Portfolio will fluctuate, which means you could lose money. Because the Portfolio will invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. 4 Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. 5 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses* .20% .20% Total Annual Portfolio Operating Expenses 1.20% .95% * Other Expenses are based on estimated amounts for the current fiscal year. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement U.S. Equity Value Portfolio 1 Year 3 Years Service Shares $122 $381 Investor Shares $ 97 $303 6 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement U.S. Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of U.S. companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Although the Portfolio generally focuses on large cap companies, the market capitalizations of issuers in which the Portfolio invests may vary with market conditions and the Portfolio also may invest in mid cap and small cap companies. Ordinarily the market capitalizations of the Portfolios investments will be within the range of companies included in the S&P 500 Index, which, as of December 31, 2006, was $1.4 billion to $446.9 billion. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of U.S. companies. The Portfolio may invest up to 15% of its total assets in non-U.S. equity securities. The Investment Manager currently intends to invest the Portfolios assets in a relatively small number of issuers (generally 55 to 75). The Portfolio may engage, to a limited extent, in various investment techniques, such as lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Some of the Portfolios investments will rise and fall based only on investor perception. Mid cap and small cap companies may carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established, companies. The value of your investment in the Portfolio will fluctuate, which means you could lose money. 7 Because the Portfolio will invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and potentially less liquidity. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. 8 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement U.S. Strategic Equity Portfolio by showing the Portfolios annual and long-term performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year. The table compares the performance of the Portfolios Service Shares over time to that of the S&P 500 Index, an unmanaged, market capitalization-weighted index of 500 common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of these stocks, which represent all major industries. Both the bar chart and table assume reinvestment of dividends and distributions, if any. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Past performance does not indicate how the Portfolio will perform in the future. As of May 1, 2007, the Portfolio changed its name from Lazard Retirement Equity Portfolio to Lazard Retirement U.S. Strategic Equity Portfolio and adopted the Portfolios current investment strategy. Prior to May 1, 2007, the Portfolio invested primarily in equity securities of relatively large U.S. companies with market capitalizations in the range of companies in the S&P 500 Index. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Performance Bar Chart and Table Year-by-Year Total Returns as of 12/31 for Service Shares Best quarter: 6/30/03 12.75% Worst quarter: 9/30/02 (16.43)% Average Annual Total Returns (for the periods ended December 31, 2006) Retirement U.S. Strategic Equity Inception Past Past Since Portfolio Date Year 5 Years Inception Service Shares 3/18/98 17.48% 7.12% 5.21% S&P 500 Index 15.79% 6.19% 4.72% 9 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses 3.45% 3.45%* Total Annual Portfolio Operating Expenses 4.45% 4.20% Fee Waiver and Expense Reimbursement** 3.20% 3.20% Net Expenses** 1.25% 1.00% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual obligation by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through December 31, 2007, to the extent Total Annual Portfolio Operating Expenses exceed 1.25% and 1.00% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses, except for the first year of the periods reflected in the table, which is based on the net expenses pursuant to the contractual agreement Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement U.S. Strategic Equity Portfolio 1 Year 3 Years 5 Years 10 Years Service Shares $127 $1,056 $1,995 $4,387 Investor Shares $102 $ 983 $1,877 $4,178 10 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement Small Cap Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively small U.S. companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager considers small cap companies to be those companies that, at the time of initial purchase by the Portfolio, have market capitalizations within the range of companies included in the Russell 2000 ® Index (ranging from approximately $74 million to $3.7 billion as of February 28, 2007). Because small cap companies are defined by reference to an index, the market capitalizations of companies in which the Portfolio may invest may vary with market conditions. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of small cap companies. These securities generally have, in the Investment Managers opinion, one or more of the following characteristics:  the potential to become a larger factor in the companys business sector  significant debt but high levels of free cash flow  a relatively short corporate history with the expectation that the business may grow The Portfolio may invest up to 20% of its assets in equity securities of larger U.S. companies. The Portfolio may engage, to a limited extent, in various investment techniques, such as lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Small cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The value of your investment in the Portfolio will fluctuate, which means you could lose money. 11 The shares of smaller companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Some of the Portfolios investments will rise and fall based only on investor perception. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement Small Cap Portfolio by showing the Portfolios annual and long-term performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year. The table compares the performance of the Portfolios Service Shares over time to that of the Russell 2000 Index, an unmanaged index comprised of the 2,000 smallest U.S. companies included in the Russell 3000 ® Index (which consists of the 3,000 largest U.S. companies by capitalization). Both the bar chart and table assume reinvestment of dividends and distributions, if any. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Past performance does not indicate how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Performance Bar Chart and Table Year-by-Year Total Returns as of 12/31 for Service Shares Best quarter: 6/30/99 21.25% Worst quarter: 9/30/02 (19.28)% Average Annual Total Returns (for the periods ended December 31, 2006) Retirement Small Inception Past Past Since Cap Portfolio Date Year 5 Years Inception Service Shares 11/4/97 16.07% 9.39% 9.29% Russell 2000 Index 18.37% 11.39% 7.86% 12 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses .18% .18%* Total Annual Portfolio Operating Expenses 1.18% .93% * Other Expenses are based on estimated amounts for the current fiscal year. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement Small Cap Portfolio 1 Year 3 Years 5 Years 10 Years Service Shares $120 $375 $649 $1,432 Investor Shares $ 95 $296 $515 $1,143 13 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement U.S. Small Cap Equity Growth Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of small cap U.S. companies that the Investment Manager identifies using a relative growth strategy. The Investment Manager considers small cap companies for the Portfolio to be those companies that, at the time of initial purchase by the Portfolio, have market capitalizations generally in the range of companies included in the Russell 2000 ® Growth Index (ranging from approximately $74 million to $3.7 billion as of February 28, 2007). Because small cap companies are defined by reference to an index, the market capitalizations of companies in which the Portfolio may invest may vary with market conditions. The Investment Manager uses a relative valuation strategy to determine the appropriate price to purchase or sell securities. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of small cap U.S. companies. The Fund emphasizes smaller companies positioned in new or emerging industries where the Investment Manager believes there is opportunity for significant growth. These companies may include relatively new or unseasoned companies in their early stage of development. In many instances, a company may be in an industry segment that is small but could become much larger as it matures, so that not only does the company have potential for growth but the market opportunity may be expanding as well. The Portfolio may invest up to 20% of its assets in equity securities of larger U.S. companies. The Portfolio also may invest up to 15% of its assets in non-U.S. equity securities, including American and Global Depositary Receipts. The Portfolio may engage, to a limited extent, in various investment techniques, such as lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Small cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. In addition, small companies may lack the management experience, financial resources, product diversification and competitive 14 strength of larger companies. Growth companies often have relatively higher price-to-earnings, price-to-book and price-to- sales ratios and may be more volatile than value stocks. The value of your investment in the Portfolio will fluctuate, which means you could lose money. The tendency of shares of smaller companies to trade less frequently than those of larger companies can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Because the Portfolio will invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. 15 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees .25% None Other Expenses* .25% .25% Total Annual Portfolio Operating Expenses 1.50% 1.25% * Other Expenses are based on estimated amounts for the current fiscal year. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses, except for the first year of the periods reflected in the table, which is based on the net expenses pursuant to the contractual agreement. Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees and charges were included, expenses would be higher than those shown. Lazard Retirement U.S. Small Cap Equity 1 3 Growth Portfolio Year Years Service Shares $153 $474 Investor Shares $127 $397 16 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement International Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively large non-U.S. companies with market capitalizations in the range of companies included in the Morgan Stanley Capital International (MSCI ® ) Europe, Australasia and Far East (EAFE ® ) Index (ranging from approximately $235 million to $219.4 billion as of December 31, 2006) that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. In choosing stocks for the Portfolio, the Investment Manager looks for established companies in economically developed countries. The allocation of the Portfolios assets among geographic sectors may shift from time to time based on the Investment Managers judgment. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities. The Portfolio may invest up to 10% of its assets in securities of companies whose principal business activities are located in emerging market countries, although the allocation of the Portfolios assets to emerging market countries may vary from time to time. The Portfolio may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and potentially less liquidity. The securities markets of emerging market countries can be extremely volatile. The Portfolios performance will be influenced by political, social and economic factors affecting companies in emerging market countries. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. 17 The value of your investment in the Portfolio will fluctuate, which means you could lose money. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it may also use these transactions to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement International Equity Portfolio by showing the Portfolios annual and long-term performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year. The table compares the performance of the Portfolios Service Shares over time to that of the MSCI EAFE Index, an unmanaged, broadly diversified international index comprised of equity securities of approximately 1,000 companies located outside the United States. Both the bar chart and table assume reinvestment of dividends and distributions, if any. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Past performance does not indicate how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Performance Bar Chart and Table Year-by-Year Total Returns as of 12/31 for Service Shares Best quarter: 6/30/03 15.42% Worst quarter: 9/30/02 (17.43)% Average Annual Total Returns (for the periods ended December 31, 2006) Retirement International Inception Past Past Since Equity Portfolio Date Year 5 Years Inception Service Shares 9/1/98 22.53% 12.34% 6.38% MSCI EAFE Index 26.34% 14.98% 8.75% 18 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses .19% .19%* Total Annual Portfolio Operating Expenses 1.19% .94% *Other Expenses are based on estimated amounts for the current fiscal year. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement International Equity Portfolio 1 Year 3 Years 5 Years 10 Years Service Shares $121 $378 $654 $1,443 Investor Shares $ 96 $300 $520 $1,155 19 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement International Equity Select Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally American and Global Depositary Receipts (ADRs and GDRs, respectively) and common stocks, of relatively large non-U.S. companies with market capitalizations in the range of companies included in the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index (ranging from approximately $235 million to $219.4 billion as of December 31, 2006) that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager currently intends to hold securities of between 30 and 55 different issuers on a long-term basis. This strategy could result in lower brokerage costs to the Portfolio. Although the Investment Manager does not anticipate frequent trading in the Portfolios securities, the Investment Manager will sell portfolio positions when it considers such action appropriate. In choosing stocks for the Portfolio, the Investment Manager looks for established companies in economically developed countries. The allocation of the Portfolios assets among geographic sectors may shift from time to time based on the Investment Managers judgment. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities. The Portfolio may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and potentially less liquidity. The value of your investment in the Portfolio will fluctuate, which means you could lose money. 20 Because the Portfolio will invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it may also use these transactions to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. 21 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .85% .85% Distribution and Service (12b-1) Fees .25% None Other Expenses* .25% .25% Total Annual Portfolio Operating Expenses 1.35% 1.10% * Other Expenses are based on estimated amounts for the current fiscal year. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement International Equity Select Portfolio 1 Year 3 Years Service Shares $137 $428 Investor Shares $112 $350 22 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement International Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of non-U.S. companies whose principal activities are located in countries represented by the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Portfolio may invest up to 30% of its assets in securities of companies whose principal business activities are located in emerging market countries, although the allocation of the Portfolios assets to emerging market countries may vary from time to time. The Portfolio may invest in companies of any size, the market capitalizations of companies in which the Portfolio invests may vary with market conditions. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities. The Investment Manager currently intends to hold securities of between 25 to 45 different issuers. The allocation of the Portfolios assets among geographic sectors may shift from time to time based on the Investment Managers judgment. As of December 2006, the countries represented by the MSCI EAFE Index included: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. The Portfolio may engage, to a limited extent, in various investment techniques, such as foreign currency transactions lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, 23 and potentially less liquidity. The securities markets of emerging market countries can be extremely volatile. The Portfolios performance will be influenced by political, social and economic factors affecting companies in emerging market countries. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The value of your investment in the Portfolio will fluctuate, which means you could lose money. Because the Portfolio will invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it may also use these transactions to seek to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. 24 Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses* .40% .40% Total Annual Portfolio Operating Expenses 1.40% 1.15% Fee Waiver and Expense Reimbursement** .15% .15% Net Expenses** 1.25% 1.00% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual obligation by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through December 31, 2007, to the extent Total Annual Portfolio Operating Expenses exceed 1.25% and 1.00% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses, except for the first year of the periods reflected in the table, which is based on the net expenses pursuant to the contractual agreement Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement International Strategic Equity Portfolio 1 Year 3 Years Service Shares $127 $428 Investor Shares $102 $350 25 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement International Small Cap Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively small non-U.S. companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager considers small non-U.S. companies to be those non-U.S. companies with market capitalizations, at the time of initial purchase by the Portfolio, below $5 billion or in the range of the smallest 10% of companies included in the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index (based on market capitalization of the Index as a whole, which ranged from approximately $235 million to $219.4 billion as of December 31, 2006). In choosing stocks for the Portfolio, the Investment Manager looks for smaller, well-managed non-U.S. companies that have the potential to grow. The percentage of the Portfolios assets invested in particular geographic sectors may shift from time to time based on the Investment Managers judgment. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of small cap companies. These securities generally have one or more of the following characteristics:  the potential to become a larger factor in the companys business sector  significant debt but high levels of free cash flow  a relatively short corporate history with the expectation that the business may grow The Investment Manager currently intends to focus the Portfolios investments in economically developed countries such as the United Kingdom and Canada and countries in Continental Europe and the Pacific Basin. The Portfolio may invest up to 20% of its assets in equity securities of larger companies. 26 The Portfolio may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and potentially less liquidity. Small companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established, companies. The value of your investment in the Portfolio will fluctuate, which means you could lose money. The shares of smaller companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Some of the Portfolios investments will rise and fall based only on investor perception. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it may also use these transactions to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. 27 Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. Fees and Expenses As an investor, you pay certain fees and expenses in connection with buying and holding Portfolio shares. The accompanying table illustrates those fees and expenses. Keep in mind that the Portfolio has no sales charge (load). Annual portfolio operating expenses are paid out of Portfolio assets and are reflected in the share price. The accompanying table does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were reflected, fees and charges would be higher than those shown. Annual Portfolio Service Investor Operating Expenses Shares Shares Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses* .25% .25% Total Annual Portfolio Operating Expenses 1.25% 1.00% * Other Expenses are based on estimated amounts for the current fiscal year. Expense Example Use the accompanying table to compare the Portfolios fees and expenses with those of other funds. It illustrates the amount of fees and expenses you would pay, assuming the following: $10,000 initial investment 5% annual return each year redemption at the end of each period no changes in operating expenses Because this example is hypothetical and for comparison only, your actual costs may be higher or lower. The example does not reflect fees or charges imposed by the Participating Insurance Companies under the Policies. If these fees were included, expenses would be higher than those shown. Lazard Retirement International Small Cap Portfolio 1 Year 3 Years Service Shares $127 $397 Investor Shares $102 $318 28 INVESTMENT OBJECTIVE, STRATEGIES, RISK/RETURN AND EXPENSES Lazard Retirement Emerging Markets Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of non-U.S. companies whose principal activities are located in emerging market countries and that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Emerging market countries include all countries represented by the Morgan Stanley Capital International (MSCI) Emerging Markets (EM) Index, which currently includes: Argentina, Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hungary, India, Indonesia, Israel, Jordan, Korea, Malaysia, Mexico, Morocco, Pakistan, Peru, Philippines, Poland, Russia, South Africa, Taiwan, Thailand and Turkey. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of companies whose principal business activities are located in emerging market countries. The allocation of the Portfolios assets among emerging market countries may shift from time to time based on the Investment Managers judgment and its analysis of market conditions. However, the Portfolio is likely to focus on companies in Latin America, the Pacific Basin and Eastern Europe. The Portfolio may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and lending portfolio securities. Principal Investment Risks While stocks have historically been a leading choice of long- term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and potentially less liquidity. The securities markets of emerging market countries can be extremely volatile. The Portfolios performance will be influenced by political, social and economic factors affecting companies in emerging market countries. Emerging market countries generally have economic structures that are less diverse and mature, and political systems that are 29 less stable, than those of developed countries. The value of your investment in the Portfolio will fluctuate, which means you could lose money. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it may also use these transactions to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. The Portfolio may lend its portfolio securities to brokers, dealers and other financial institutions. When the Portfolio lends securities, there is a risk that the loaned securities may not be returned during normal settlement periods if the borrower defaults. The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement Emerging Markets Portfolio by showing the Portfolios annual and long-term performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year. The table compares the performance of the Portfolios Service Shares and Investor Shares over time to that of the MSCI EM Index, an unmanaged index of emerging markets securities in countries open to non-local investors.
